DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-22 are presented for examination.

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		      Specification
	The specification is accepted. 
                                          Quayle Action

This application is in condition for allowance except for the following formal matters:   

		                      Drawings
	The drawings are objected to under 37 CFR 1.83(a) because the components or steps of the drawings are not labeled because labels or legends need to be used to identify the boxes shown in the figures described in the specification.
	In Figure 1, reference numbers 102, 104, 106, 108 should be labeled as “encoder, Rate matcher, interleaver, and mapper” as mentioned in specification (i.e., page 11, paragraph [0064]). 
labeled as “de-mapper, de-interleaver, de-rate-matcher, a decoder" as mentioned in specification (i.e., page 16 paragraph [0083]).  
	In Figure 5, reference numbers 120 should be labeled as "row interleaver” as mentioned in specification (i.e., page 14, paragraph [0075]). 
The drawings should have descriptive. This may be beneficial to the applicant should the application be patented. It provides a quicker and clearer idea what the invention is drawn to for patent searchers and examiners. 
	A proposed drawing correction or corrected drawings are required in reply to the office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
	Corrected drawings sheets in compliance with 37 CFR 1.121(d) are required in reply to the office action should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be cancelled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheet may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header so as not to obstruct any portion of the drawing figures. If the changes are not acceptable by the examiner, the applicant will be notified and informed of any required corrective action in the next office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required. 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                       Allowable Subject Matter 
	Claims 1-22 are allowed. The following is an Examiner's statement of reasons for allowance: 
             Independent claim 1 of the present application teaches, for example, “A transmitting device for a communication system, the transmitting device comprising: a processor; and a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate the transmitting device carrying out a method comprising: obtaining an information message comprising an information bits addressed for a receiving device; encoding the information message to obtain a codeword; rate-matching the codeword to produce a rate-matched codeword comprising a systematic bits and a parity-check bits; and jointly interleaving the systematic bits and the parity-check bits of the rate- matched codeword to obtain an interleaved codeword, wherein the systematic bits of the interleaved codeword are mapped to a modulation label positions of a modulation constellation with a first reliabilities and the parity-check bits of the interleaved codeword are mapped to the modulation label positions of the modulation constellation with a second reliabilities”. 
The prior arts of record including the IDS filed by the applicant taken singly or incombination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “rate-matching the codeword to produce a rate-matched codeword comprising a systematic bits and a parity-check bits; and jointly interleaving the systematic bits and the parity-check bits of the rate- matched codeword to obtain an interleaved codeword, wherein the systematic bits of the interleaved codeword are mapped to a modulation label positions of a modulation constellation with a first reliabilities and the parity-check bits of the interleaved codeword are mapped to the modulation label positions of the modulation constellation with a second reliabilities”. Consequently, claim 1 is allowed over the prior arts. 
Independent claim 14 of the present application teaches, for example, “A receiving device for a communication system, the receiving device comprising: a processor; and24Docket No. HW744548 a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate the transmitting device carrying out a method comprising: receiving a communication signal from a transmitting device, wherein the communication signal comprises a plurality of modulation symbols; de-mapping the plurality of modulation symbols to obtain a plurality of soft bit labels, wherein each soft bit label of the plurality of soft bit labels comprises a systematic soft bits and a parity-check soft bits; deinterleaving the plurality of soft bit labels to obtain a deinterleaved soft codeword, wherein the systematic soft bits of the plurality of soft bit labels are de- mapped from a modulation label positions of a modulation constellation with a first reliabilities and the parity-check soft bits of the plurality of soft bit labels are de-mapped from the modulation label positions of the modulation constellation with a second reliabilities; and de-rate-matching the deinterleaved soft codeword to obtain a de-rate-matched soft codeword”. 
The prior arts of record including the IDS filed by the applicant taken singly or incombination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “de-mapping the plurality of modulation symbols to obtain a plurality of soft bit labels, wherein each soft bit label of the plurality of soft bit labels comprises a systematic soft bits and a parity-check soft bits; deinterleaving the plurality of soft bit labels to obtain a deinterleaved soft codeword, wherein the systematic soft bits of the plurality of soft bit labels are de- mapped from a modulation label positions of a modulation constellation with a first reliabilities and the parity-check soft bits of the plurality of soft bit labels are de-mapped from the modulation label positions of the modulation constellation with a second reliabilities; and de-rate-matching the deinterleaved soft codeword to obtain a de-rate-matched soft codeword”. Consequently, claim 14 is allowed over the prior arts. 
            Independent claims 19, 20, 21 and 22 include similar limitations of independent claims 1 and 14, therefore are allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 

                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112